Case 3:17-cv-03695-MMC Document 314-1 Filed 04/19/21 Page 1of5

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT
Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

 

 

Name of U.S. District Court: Northern District of California

 

 

 

U.S. District Court case number:} 3:17-cv-03695-MMC

 

 

Date case was first filed in U.S. District Court:| August 25, 2016

 

 

 

 

Date of judgment or order you are appealing: | March 23, 2016

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
@ Yes ©No~ © IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

Planet Aid, Inc.
Lisbeth Thomsen

 

 

 

Is this a cross-appeal? C Yes @No

 

 

If Yes, what is the first appeal case number?

 

Was there a previous appeal in this case? C Yes ©No

 

 

 

If Yes, what is the prior appeal case number?

 

Your mailing address:

 

Samuel Rosenthal

 

 

Nelson Mullins LLP, 101 Constitution Avenue, NW, 9th Floor

 

 

 

 

 

 

 

 

 

 

City: |Washington State: |DC | Zip Code:/20001

 

 

 

 

Prisoner Inmate or A Number (if applicable):

 

 

 

 

 

 

 

Signature | /s/ Samuel Rosenthal | Date |04/19/2021

 

 

Complete and file with the attached representation statement in the U.S. District Court
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1 Rev. 12/01/2018

 

 

 
Case 3:17-cv-03695-MMC Document 314-1 Filed 04/19/21 Page 2 of 5

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Planet Aid, Inc.

 

 

Name(s) of counsel (if any):

Samuel Rosenthal, Crispin L. Collins, Cory E. Manning, Philip M. Busman
Nelson Mullins Riley & Scarborough LLP

 

 

 

 

 

Address: |101 Constitution Ave., NW, 9th FI., Washington DC 20001
Telephone number(s): |202-689-2915

 

 

 

 

 

 

Email(s): |sam.rosenthal@nelsonmullins.com

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
Center for Investigative Reporting, a/k/a Reveal

 

 

Name(s) of counsel (if any):
Thomas R. Burke, Ambika K. Doran, Brendan N. Charney, Ronald G. London -
Davis Wright Tremaine LLP

 

 

 

 

 

Address: |505 Montgomery Street, Suite 800, San Francisco, CA 94111
Telephone number(s): |415-276-6500
Email(s): |thomasburke@dwt.com

 

 

 

 

 

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6 I Rev. 12/01/2018

 

 

 
Case 3:17-cv-03695-MMC Document 314-1 Filed 04/19/21 Page 3of5

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

Lisbeth Thomsen

 

Name(s) of counsel (if any):

 

Samuel Rosenthal, Crispin L. Collins, Cory E. Manning, Philip M. Busman
Nelson Mullins Riley & Scarborough LLP

 

 

 

Address: {101 Constitution Ave., NW, 9th FI., Washington, DC 20001

 

 

 

Telephone number(s): |202-689-2915

 

 

 

 

Email(s): |sam.rosenthal@nelsonmullins.com _

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes © No

 

Appellees
Name(s) of party/parties:

 

Center for Investigative Reporting, a/k/a Reveal

 

Name(s) of counsel (if any):

 

Simon J. Frankel, Abigail P. Barnes, Alexa R. Hansen, Sari Mazzurco,
Sean F. Howell - Covington & Burling LLP

 

 

 

 

Address: |415 Mission Street, Suite 5400, San Francisco, CA 94105

 

 

 

Telephone number(s): |415-591-6000

 

 

 

Email(s): |sfrankel@cov.com

 

 

Name(s) of party/parties:

 

Matt Smith

 

Name(s) of counsel (if any):

 

Thomas R. Burke, Ambika K. Doran, Brendan N. Charney, Ronald G. London -
Davis Wright Tremaine LLP |

 

 

 

 

Address: {505 Montgomery Street, Suite 800, San Francisco, CA 94111

 

 

 

Telephone number(s): |415-591-6000

 

 

 

Email(s): |thomasburke@dwt.com

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 

Form 6 2 Rev. 12/01/2018
Case 3:17-cv-03695-MMC Document 314-1 Filed 04/19/21 Page 4of5

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:

 

 

 

Telephone number(s):

 

 

 

Email(s):

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes © No

 

Appellees
Name(s) of party/parties:

 

Matt Smith

 

Name(s) of counsel (af any):

 

Simon J. Frankel, Abigail P. Barnes, Alexa R. Hansen, Sari Mazzurco,
Sean F. Howell - Covington & Burling LLP

 

 

 

 

Address: |415 Mission Street, Suite 5400, San Francisco, CA 94105

 

 

 

Telephone number(s): }415-591-6000

 

 

 

Email(s): |sfrankel@cov.com

 

 

Name(s) of party/parties:

 

Amy Walters

 

Name(s) of counsel (if any):

 

Thomas R. Burke, Ambika K. Doran, Brendan N. Charney, Ronald G. London -
Davis Wright Tremaine LLP

 

 

 

 

Address: [505 Montgomery Street, Suite 800, San Francisco, CA 94111

 

 

 

Telephone number(s): |415-591-6000

 

 

 

Email(s): |thomasburke@dwt.com

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 

Form 6 2 Rev. 12/01/2018
Case 3:17-cv-03695-MMC Document 314-1 Filed 04/19/21 Page 5of5

Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes © No

Appellees
Name(s) of party/parties:

Amy Walters

 

 

 

 

 

 

 

Name(s) of counsel (if any):

Simon J. Frankel, Abigail P. Barnes, Alexa R. Hansen, Sari Mazzurco,
Sean F. Howell - Covington & Burling LLP

 

 

 

 

 

Address: |415 Mission Street, Suite 5400, San Francisco, CA 94105
Telephone number(s): |415-591-6000
Email(s): |sfrankel@cov.com

 

 

 

 

 

 

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

Address:
Telephone number(s):

Email(s):

 

 

 

 

 

 

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov
Form 6 2 Rey. 12/01/2018

 

 
